NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


        IKEMEFULA CHARLES IBEABUCHI, Plaintiff/Appellant,

                                        v.

                   PAUL PENZONE, Defendant/Appellee.

                             No. 1 CA-CV 18-0131
                               FILED 9-18-2018


           Appeal from the Superior Court in Maricopa County
                          No. CV2017-010251
                 The Honorable John R. Hannah, Judge

                                  AFFIRMED


                               APPEARANCES

Ikemefula Charles Ibeabuchi, Florence
Plaintiff/Appellant

Maricopa County Attorney’s Office, Phoenix
By Joseph Branco, Christine Stutz
Counsel for Defendant/Appellee
                        IBEABUCHI v. PENZONE
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James P. Beene delivered the decision of the Court, in
which Judge Michael J. Brown and Judge James B. Morse Jr. joined.


B E E N E, Judge:

¶1          Ikemefula Charles Ibeabuchi appeals the superior court’s
grant of a motion to dismiss filed by the Maricopa County Sheriff Paul
Penzone (“Sheriff”). For the following reasons, we affirm.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2             In July 2017, inmate Ibeabuchi sued the Sheriff, alleging that
jail officials failed to issue him “pink copies”—or copies—of his jail
grievances in violation of the Sheriff’s Office’s grievance procedure and his
constitutional, “alienable rights.” On October 5, 2017, Ibeabuchi filed a
notice of claim letter, which was never amended. On October 12, 2017, the
Sheriff filed a motion to dismiss.

¶3            On October 17, 2017, the superior court extended the
“deadline for holding an arbitration hearing.” On November 13, 2017,
Ibeabuchi appealed the October 17 order (“Appeal”). On January 12, 2018,
the court granted the Sheriff’s motion to dismiss. On January 18, 2018, we
dismissed Ibeabuchi’s Appeal for lack of jurisdiction because it was “not
substantively appealable.” On February 12, 2018, Ibeabuchi appealed the
court’s order dismissing his complaint. We have jurisdiction pursuant to
Arizona     Revised    Statutes    (“A.R.S.”)   sections   12-120.21(A)(1)
and -2101(A)(1).

                               DISCUSSION

¶4          Ibeabuchi argues the superior court (1) ruled on the Sheriff’s
motion to dismiss in excess of its jurisdiction because his Appeal was

1       We take judicial notice of documents attached to the Sheriff’s brief.
See Ariz. R. Evid. 201; State v. Rhome, 235 Ariz. 459, 461, ¶ 8 (App. 2014)
(“[A] court may properly take judicial notice of its own records.”); State ex
rel. Corbin v. Tocco, 173 Ariz. 587, 590 n.1 (App. 1992) (“This court may take
judicial notice of records and other appellate proceedings in the same
case.”).


                                      2
                        IBEABUCHI v. PENZONE
                          Decision of the Court

pending, and (2) if the superior court were to have jurisdiction, the court
abused its discretion by granting the motion to dismiss because (a) his
notice of claim was timely filed and properly served; (b) his claim is
compensable; and (c) the Sheriff admitted allegations in the complaint and
“various statements of fact.”

I.     The superior court retained jurisdiction to rule on the Sheriff’s
       motion to dismiss because Ibeabuchi’s Appeal was invalid.

¶5             In general, the superior court loses jurisdiction while an
appeal is pending except in matters in furtherance of the appeal. Burkhardt
v. Burkhardt, 109 Ariz. 419, 421 (1973). The superior court, however, “does
not lose jurisdiction in the face of an appeal from a non-appealable order.”
Burke v. Gottfried, 7 Ariz. App. 96, 97 (1968). When it is not “fairly
debatable” whether a superior court’s order is appealable, the superior
court is authorized to proceed, despite an attempted appeal. In re Marriage
of Johnson & Gravino, 231 Ariz. 228, 231, ¶ 9 (App. 2012); Schultz v. Hinshaw,
18 Ariz. App. 557, 558 (1972) (appellate courts decide debatable issues of an
order’s appealability).

¶6             Here, the superior court retained jurisdiction to rule on the
motion to dismiss because Ibeabuchi’s pending Appeal was indisputably
invalid: superior court orders extending deadlines are non-appealable. See,
e.g., A.R.S. § 12-2101(A)(1), (3), (6) (an appeal may be taken from a final
judgment, an order effectively determining the action, or an interlocutory
judgment that determines the rights of the parties). Moreover, we
considered and confirmed the invalidity of Ibeabuchi’s Appeal before we
dismissed it on January 18, 2018. The superior court was not divested of its
jurisdiction to rule on the motion to dismiss. See Burke, 7 Ariz. App. at 97.

II.    The superior court properly granted the motion to dismiss.

¶7             Ibeabuchi argues the superior court abused its discretion by
granting the motion to dismiss, in which the Sheriff argued Ibeabuchi failed
to (1) properly serve a notice of claim pursuant to A.R.S. § 12-821.01(A); and
(2) state a claim upon which relief could be granted pursuant to Arizona
Rule of Civil Procedure 12(b)(6).

¶8           We review issues of statutory interpretation and application
de novo. Obregon v. Indus. Comm’n, 217 Ariz. 612, 614, ¶ 9 (App. 2008). We




                                      3
                         IBEABUCHI v. PENZONE
                           Decision of the Court

also review the grant of a Rule 12(b)(6) motion to dismiss de novo. Coleman
v. City of Mesa, 230 Ariz. 352, 356, ¶ 8 (2012).2

       A.     Ibeabuchi failed to comply with A.R.S. § 12-821.01(A).

¶9            Section 12-821.01(A) requires, inter alia, that a notice of claim
against a public employee request “a specific amount for which the claim
can be settled and the facts supporting that amount.” Because “[t]he notice
of claim statute is clear and unequivocal[,] . . . [it] unmistakably instructs
claimants to include a particular and certain amount of money that, if
agreed to by the government entity, will settle the claim . . . and the facts
supporting that amount.” Deer Valley Unified Sch. Dist. No. 97 v. Houser, 214
Ariz. 293, 295, ¶ 9 (2007) (quoting A.R.S. § 12-821.01(A)). The statutory
requirements “allow the public entity to investigate and assess liability, . . .
permit the possibility of settlement prior to litigation, and . . . assist the
public entity in financial planning and budgeting.” Id. at ¶ 6 (quotation
omitted).

¶10            Ibeabuchi’s notice of claim did not state any monetary amount
or facts supporting a specific amount for which his claim could be settled.
See Houser, 214 Ariz. at 296, ¶¶ 10—11 (notice of claim was insufficient
because it included language qualifying the monetary descriptions, making
it impossible to discern the amount for which the claim could be settled).
Ibeabuchi further failed to amend his notice of claim within the statutorily
allowed period of 180 days after the copies of his grievances were not
returned to him. Because Ibeabuchi did not timely file a valid notice of
claim, his claim is barred by the statute. See A.R.S. § 12-821.01(A) (“Any
claim that is not filed within one hundred eighty days after the cause of
action accrues is barred and no action may be maintained thereon.”); see also
Houser, 214 Ariz. at 299, ¶ 23 (claim was barred because the limitation
period expired, forbidding an amendment of the notice of claim); Falcon ex
rel. Sandoval v. Maricopa County, 213 Ariz. 525, 527, ¶ 10 (2006) (“Actual
notice and substantial compliance do not excuse failure to comply with the
statutory requirements of A.R.S. § 12-821.01(A).”).




2      In Coleman, our supreme court ruled that orders dismissing a
complaint under Rule 12(b)(6) should no longer be reviewed for an abuse
of discretion. See generally Coleman, 230 Ariz. at 355—56, ¶¶ 7–8; cf. ELM
Ret. Ctr., LP v. Callaway, 226 Ariz. 287, 289, ¶ 5 (App. 2010) (“We review an
order granting a motion to dismiss [under Rule 12(b)(6)] for abuse of
discretion.”).


                                       4
                         IBEABUCHI v. PENZONE
                           Decision of the Court

¶11           We therefore affirm the superior court’s dismissal of
Ibeabuchi’s complaint. See State v. Perez, 141 Ariz. 459, 464 (1984) (“We are
obliged to affirm the trial court’s ruling if the result was legally correct for
any reason.”); State v. Boteo–Flores, 230 Ariz. 551, 553, ¶ 7 (App. 2012)
(appellate court will uphold ruling if correct for any reason). Because they
are not necessary to our ruling, we decline to reach the parties’ other
arguments. See In re Eric L., 189 Ariz. 482, 486 (App. 1997) (the court need
not review other arguments if one argument is dispositive).

                               CONCLUSION

¶12         For the reasons stated above, we affirm the superior court’s
judgment dismissing Ibeabuchi’s complaint with prejudice.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         5